696 A.2d 440 (1997)
346 Md. 246
John Marvin BOOTH,
v.
STATE of Maryland.
No. 15, Sept.Term, 1997.
Court of Appeals of Maryland.
June 30, 1997.
Michael J. Gentile, Nevett Steele, Jr., Nevett Steele, Jr., P.A., Towson, for Appellant.
Gwynn X. Kinsey, Jr., Asst. Atty. Gen., J. Joseph Curran, Jr., Atty. Gen., Baltimore, for Appellee.
Submitted before BELL, C.J., and ELDRIDGE, RODOWSKY, CHASANOW, KARWACKI, RAKER and WILNER, JJ.

ORDER
The Court having considered the application for leave to appeal from the denial of a motion to reopen a petition for post conviction relief and the State's opposition thereto in the above captioned case, it is this 30th day of June, 1997.
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the application be, and it is hereby, granted and the judgment of the Circuit Court for Baltimore City is summarily affirmed except with regard to the Brady material issue dealt with in Part III at pages 15-17 of Judge Friedman's opinion of April 22, 1997; with respect to the Brady material issue, the circuit court's denial of the motion to reopen the post conviction proceeding is vacated and the case is remanded to the Circuit Court for Baltimore City to consider that issue on its merits.
Chief Judge Bell concurs in granting the application and in vacating the circuit court's order with regard to the Brady material *441 issue. He dissents, however, from the summary affirmance with regard to the other issues. As to them, he would set the case for briefing and argument before the Court.
Judges Eldridge, Rodowsky and Chasanow would deny the application for leave to appeal, but, since the majority has granted the application, they would summarily affirm with regard to all issues.